 Case 2:19-cr-00101-RBS-RJK Document 1 Filed 06/18/19 Page 1 of 2 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Norfolk Division


UNITED STATES OF AMERICA
                                                            CRIMINAL NO. 2:19cr
               V.

                                                            18U.S.C. § 1035
MARY OTTO                                                   False Statements Relating To
                                                            Health Care Matters
               Defendant.                                   (Count 1)

                                  CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


                                          COUNT ONE


       On or about October 28, 2016, in the Eastern District of Virginia, defendant MARY

OTTO,in a matter involving a health care benefit program as defined in Title 18, United States

Code, Section 24(b), knowingly and willfully did make a materially false, fictitious and

fraudulent statement and representation, and make and use a materially false writing and

document knowing the same to contain a materially false, fictitious and fraudulent statement and

entry, in connection with the delivery of and payment for health care benefits, items and services,

in that OTTO submitted and caused to be submitted to the Virginia Medicaid program, known as

the Virginia Medical Assistance Program, a health care benefits program, a claim for health care

benefit payment, which falsely and fraudulently represented that Dr. Udaya K. Shetty prescribed

Adderall to P.W., when in truth and fact, OTTO wrote said prescription and lacked the lawful

authority to do so.

       (In violation of Title 18, United States Code, Section 1035.)
Case 2:19-cr-00101-RBS-RJK Document 1 Filed 06/18/19 Page 2 of 2 PageID# 2




                                       G.ZACHARY TERWILLIGER
                                       UNITED STATES ATTORNEY



                                 By:
                                       Joseph^. Kosky
                                       Assistant United States Attorney
                                       Attorney for the United States
                                       United States Attorney's Office
                                       101 West Main Street, Suite 8000
                                       Norfolk, Virginia 23510
                                       Office Number(757)441-6331
                                       Facsimile Number(757)441-3205
                                       E-Mail Address - ioseph.koskv@usdoi.gov
